Title: Thomas Jefferson to William Cook, 9 May 1814
From: Jefferson, Thomas
To: Cook, William


          Sir Monticello May 9. 14.
          Your favor of Mar. 31. came to hand about a week ago, and I have taken that time to look over such old papers as are of about the date of the transactions respecting mr Fry, and I am sorry that none of these contain his name or throw any light on his case. nor can my memory supply the defect.
			 I well remember that a person of the name of Fry was in the service of my father at the time of his death in 1757. and that he then left us. but of what became of him afterwards or what family he had I have no recollection. I think he was a one-handed man, & from what I retain of his physiognomy he must have been 40 years of age. I was out of the county from the death of my father till 1763. either at school; college, or as a student, which accounts for my losing sight of the family.
			 the circumstances mentioned by mr Fry render his statement probable; for Colo Charles Lewis of this county did command a Virginia regiment raised partly in the county (Albemarle) and John Gilmer was a resident here. that I aided him as to his pension is probable, because I was in the
			 habit of doing this for all who applied to me, but I rarely made any notice of these merely neighborly offices. the want of this, the distance of time, now 50. years, and the mass of transactions which have passed thro’ my mind since within that period will account for the evanition from my memory of all traces respecting mr Fry personally. I should have been happy if a better recollection had enabled me to be of some service to him in
			 his old age. but I should think his case might be traced at the War-office thro’
			 the aid of some of your representatives in Congress. be pleased to accept
			 for yourself the assurance of my great respect
          Th:
            Jefferson
        